DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on October 25, 2021 in which claims 1-25 are presented for examination; of which claim 17 was amended and  a Terminal Disclaimer was filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-25 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to providing services to customers via a software as a service (SaaS) model in the cloud. The disclosed technology also relates to performing maintenance updates for the services without exposing data secured by the customer organization to the service provider. One disclosed implementation provides identity management services. The closest prior art of record disclose similar methodologies. However, the closest prior art of record failed to show “initializing an identity management instance using a software as a service (abbreviated SaaS) model in a project implemented on a cloud-based computing service, including: at a first time, running a SaaS cluster configuration engine that links a service provider for SaaS identity management to set configuration parameters for the project implemented on the cloud-based computing service and initializing the project in which an identity management instance will be built, then removing authorization of the SaaS cluster configuration engine to access to the project, including removing access to set the configuration parameters; at a second time following the first time, running a SaaS identity management infrastructure builder autonomously, without the service provider having access to the builder, to build the identity management instance in the project; and after the identity management instance is built, delivering identity management services”. These claimed features being present in the independent claims 1, 10, 24 and in conjunction with all the other limitations render claims 1, 10 and 24  allowable over the prior art of record.

As per claims 2-9, 11-23 and 25, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 10 and 24. Therefore, they allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 14, 2022